Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Continued Examination Application (RCE)
1.	A request for continued examination (RCE) under 37 CFR 1.114, including the fee set
 forth in 37 CFR 1.17(e), was filed in this application after the final rejection.  Since this
 application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37
 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn 
pursuant to 37 CFR 1.114.  Applicants’ submission filed on 08/12/2022 has been entered.

Response to Information Disclosure Statement (IDS)
2.	The information disclosure statement (IDS) submitted on 08/12/2022 was filed after the mailing date of the Notice of Allowability on 04/22/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	However, the foreign document (RU 2609796) listed on the PTO-1449 Form is not considered because it was not submitted with the PTO-1449 Form in this application.

Status of Application
3.	Claims 31-47 & 49-52 were previously pending in this application.
	Claims 31-47 & 49-52 are currently pending in this application and under consideration.



Withdrawal of Allowance
4.	Claims 31-47 & 49-52 were previously indicated allowed.  They have now been withdrawn from allowance in view of the newly discovered prior art to Chiffey Andrew Francis (WO 2012175948)(which document was submitted by applicants in the IDS filed on 08/12/2022).   A new office action follows.

Claim Objections
5.	Claim 31 is objected to because of the following informalities: 
	In step b., line 2, “first” should be changed to recite --second--.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102(a)(1)
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 31-32, 34, 38-45, & 49-52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiffery Andrew Francis (WO 2012175948).
	The reference appears to teach the claimed method of making a catalytic article comprising the process steps as recited in the instant claim 31 (See reference at page 8, line 21 thru page 11, line 24; page 13 thru page 14, Example 1).  Suitable platinum group metals (including Pt), support materials (including silica-alumina and zeolite), and base metals are disclosed at page 7, lines 4 thru page 8, line 12).
	No patentable distinction seen between the claimed method and the method disclosed by the reference, thus the instant claims are anticipated.
	
Allowable Subject Matter
7.	Claims 33, 35-37, & 46-47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citations
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared.

Conclusion
9.	Claims 31-47 & 49-52 are pending.  Claims 31-32, 34, 38-45, & 49-52 are rejected.  Claims 33, 35-37, & 46-47 are objected.  No claims are allowed.

Contacts
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:30 am – 5:00 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
August 17, 2022